Citation Nr: 0737821	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted from September 26, 2002, for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran has verified active duty service from August 1944 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The December 2003 RO decision granted entitlement to service 
connection for the veteran's PTSD, and assigned a 30 percent 
disability rating, effective September 26, 2002.  The 30 
percent disability evaluation has remained in effect to the 
present time.

In January 2007, a Veterans Law Judge granted a motion to 
advance the case on the Board's docket (AOD).  Later that 
month, the Board remanded this case.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.


FINDING OF FACT

Since September 26, 2002, the veteran's PTSD has not been 
manifested by social and occupational impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Since September 26, 2002, the veteran has not met the 
criteria for a rating in excess of 30 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in February 2007 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated in 
an August 2007 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence.  The veteran informed VA in September 2007 that he 
had additional evidence to submit in support of his claim, 
and acknowledged that he had 60-days to submit this evidence.  
Sixty days have since passed, and the veteran has not 
submitted additional evidence.  As such, the Board will know 
proceed with the adjudication of this matter.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes).  38 C.F.R. § 4.27. 
 In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
 Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.


As noted in the INTRODUCTION, in a December 2003 rating 
decision, the RO granted service connection for PTSD and 
rated it under 38 C.F.R. § 4.130, Code 9411, as 30 percent 
disabling, effective September 26, 2002.  The 30 percent 
rating remains in effect.

Code 9411 provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A higher, 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."


Factual Background

With the above criteria in mind, the Board notes that the 
record since September 26, 2002, includes two VA examination 
reports and Vet Center treatment records.  

The report of a mental status evaluation completed at the Vet 
Center on September 26, 2002, notes that no thought disorders 
were detected.  The veteran complained of a poor appetite, 
nightmares and problems falling asleep.  The veteran reported 
suicidal thoughts, but he denied having homicidal thoughts.  
PTSD was diagnosed.  

An October 2002 letter from the Vet Center in New Bedford, 
Massachusetts shows that a readjustment counseling therapist 
reported that the veteran had become significantly more 
depressed since his wife of 52 years passed about 18 months 
earlier.  The therapist opined that the veteran's PTSD 
symptoms included significant sleep disturbances, self 
medication (alcohol), and significant intrusive thoughts.  
The severity of the veteran's PTSD was described as being 
moderately severe.  

The veteran was afforded a VA PTSD examination in November 
2003 which diagnosed bereavement, PTSD, and alcohol abuse in 
sustained full remission.  Examination showed that the 
veteran denied hallucinations save for olfactory 
hallucinations.  He was oriented times four.  He denied 
suicidal or homicidal ideation.  The veteran informed the 
examiner that he slept fours hours a night, and that his 
weight had been stable for the past six months.  No symptoms 
of mania or panic attacks were reported.  The veteran claimed 
to enjoy visiting 20 to 30 different friends.  Concentration 
was impaired.  The veteran denied any obsessive thinking or 
compulsive disorders.  The veteran also informed the examiner 
that he had no recurrent distressing nightmares or 
flashbacks.  He also denied problems with hypervigilance.  
The veteran did report sleeping problems.  The veteran's 
Global Assessment of Functioning (GAF) score was reported to 
be 58.  

A review of several treatment records from the Vet Center, 
dated from 2004 to 2007, shows that assessment of the 
veteran, for the most part, revealed no change in either 
psychosocial stressors or severity of psychological symptoms.  


A February 2005 letter from the Vet Center shows that the 
readjustment therapist who supplied the above-discussed 
October 2002 letter reported that the primary symptoms of the 
veteran's PTSD were depression, anxiety, and sleep 
disturbances.  The veteran was reported to be retired, and to 
work with charitable organizations.  The severity of the 
veteran's PTSD was described as being moderate.  

A July 2007 letter from a Vet Center clinical social worker 
reveals that the veteran reported having weekly nightmares 
relating to a war-related incident.  The veteran, while 
keeping busy advocating for the benefit of other veteran's, 
indicated that he had had little contact with people he was 
socialized with before his wife passed away.  He also 
complained of depression during holidays as he had no 
children.  

The veteran was afforded a VA PTSD examination in July 2007.  
The diagnoses included PTSD, major depressive disorder , and 
alcohol dependence in full sustained remission.  The 
veteran's hygiene was good.  Affect and articulation of 
speech were both within normal limits.  His affect was 
described as euthymic.  The veteran did become more depressed 
when talking of traumatic events.  The veteran informed the 
examiner that he was seeking a higher disability evaluation 
due to the fact that it was harder to live comfortable since 
his wife passed away.  He also complained of having intrusive 
thoughts, exhibiting avoidant behavior, difficulty sleeping, 
hypervigilence, and exaggerated startle response.  
Examination showed the veteran to be oriented times three.  
His thought form was lucid and coherent.  Thought content was 
appropriate to the context of the examination.  He denied 
suicidal and homicidal thought.  No evidence of impaired 
impulse control or social isolation was noted.  The veteran 
essentially denied that his various PTSD-symptoms had any 
affect on his relationships with other people.  The examiner 
observed that the veteran's reporting problems associated 
with hypervigilence and exaggerated startle response was 
different than what he reported in the course of his 2003 VA 
PTSD examination.  The examiner noted that, overall, the 
veteran continued to experience significant subjective 
distress from his PTSD symptoms.  The veteran's diagnosed 
depression was reported to be directly related to the passing 
of his wife.  A GAF score of 57 was provided.  


Analysis

After considering all of the evidence of record, including 
particularly the above referenced 2003 and 2007 VA PTSD 
examinations and variously cited GAF scores, of which none 
was below 57; the Board finds that the veteran's disorder 
does not warrant a rating in excess of 30 percent at any time 
from September 26, 2002.  

In this regard, for the applicable period of time, the 
medical evidence fails to demonstrate that the criteria set 
out in 38 C.F.R. § 4.130 (Code 9411), and necessary for the 
assignment of a 50 percent rating, have been met.  Of 
particular note -- and mindful of the fact that the examiner 
who conducted the VA PTSD examination in July 2007 commented 
that the veteran, who retired from work in 1988 after 
continuous employment at the same company for 31 years, had 
not recently sought employment -- review of the November 2003 
and July 2007 VA PTSD examination reports fails to 
demonstrate that the veteran suffered from symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; or impaired memory, judgment, 
or abstract thinking.  Further, GAF scores of 58 and 57 were 
provided in 2003 and 2007, respectively.  As noted, a GAF 
score between 51 and 60 indicates that the veteran has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The veteran has also 
not, for the most part, been shown to have had difficulty in 
maintaining effective social relationships.  In the absence 
of competent evidence of greater service-connected 
psychiatric pathology an increased rating is not in order at 
any time since September 26, 2002.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

From September 26, 2002, a rating in excess of 30 percent for 
PTSD is not warranted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


